DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
Status of Claims
The examiner has taken notice that claims 1, 15, 29, and 43 have been amended, claims 11, 25, and 39 have been canceled.  Claims 1, 4-5, 7-10, 12-15, 18-24, 26-29, 32-33, 35-38, 40-43, and 45-78 are pending in the current application.  Claims 46-74 are withdrawn from consideration as being directed to a non-elected invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7-10, 12-15, 18-24, 26-29, 32-33, 35-38, 40-43, 45, and 75-78 have been considered but are moot in view of newly cited portions of Lee.
Claim Objections
Claim 36 is objected to because of the following informalities:  claim 36 should be written to depend on claim 35 for proper antecedent basis of claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 15, 18, 20, 29, 32, 43, 45, and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 8,204,025 B2), hereinafter referred to as Cai, in view of Lee et al. (US 2016/0278089 A1), hereinafter referred to as Lee, Chen et al. (US 9,154,260 B2), (US 2011/0038285 A1), hereinafter referred to as Kwon.

	Regarding claim 1, Cai teaches a method for wireless communication (Cai - Col. 3 lines 61-66, note method for defining a proposed standard frame structure, adds flexibility to allow frame partitioning and timing), comprising:
	selecting a dynamic subframe type of a time division duplex (TDD) subframe based at least in part on a dynamic communication direction of one or more symbol periods of the TDD subframe (Cai - Col. 3 lines 27-31, note Frame Sync and Control signal used to determine the subframe structure (i.e. select a subframe type) within the frame, frame control information flexibly supports specification of subframes with durations and directions that can vary within a frame and also from frame to frame; Col. 4 lines 62-63, note TDD frame structure), the dynamic subframe type being indicative of the dynamic communication direction of each of the one or more symbol periods of the TDD subframe (Cai - Fig. 10, note Frame Partitions comprising subframes; Col. 7 lines 49-52, note a unit subframe is comprised of one or more contiguous OFDM symbol periods; Col. 16 lines 64-67 and Col. 17 lines 1-6, note Frame Partition Control (part of frame control information) defines the subframe structure, including the directionality of each subframe (downlink or uplink) and the duration of each subframe), wherein the dynamic communication direction of the dynamic subframe type is indicated within a temporally first symbol period of the TDD subframe (Cai - Fig. 10 Frame Partition Control 1011; Col. 16 lines 52-57, note a Frame Partition 1010 comprises a Frame Partition Control data block 1011 that is situated at a known location in the subframe (e.g., the upper left corner of the frequency-time space of the subframe, which may represent the first symbol period)).
	Cai does not teach indicating the dynamic subframe type in a downlink control region within the TDD subframe and wherein the indicating the dynamic subframe type comprises transmitting a type of downlink control information (DCI) corresponding to the dynamic subframe type.
	In an analogous art, Lee teaches indicating the dynamic subframe type in a downlink control region within the TDD subframe (Lee - Paragraph [0013], note the subframe type can be determined according to (or indicated by) a DCI (downlink control information) type, the DCI comprises part of the (downlink) control region of a downlink subframe (Fig. 6)) and wherein the indicating the dynamic subframe type comprises transmitting a type of downlink control information (DCI) corresponding to the dynamic subframe type (Lee - Paragraph [0126], note a subframe usage of corresponding timing can be configured to be determined as either a downlink subframe or a special subframe depending on a type of DCI format detected on a control channel (e.g., PDCCH); i.e., DCI is transmitted on the PDCCH, where its type/format is detected).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into Cai in order to enable the transmission and reception of a downlink signal in a wireless communication system when a radio resource is dynamically changed (Lee- Paragraph [0017]).
	The combination of Cai and Lee does not teach indicating the dynamic subframe type to a group of UEs.
	In an analogous art, Chen teaches indicating the dynamic subframe type to a group of UEs (Chen - Col. 8 lines 26-36, note the cell may also broadcast subframe type information indicative of the type of each subframe in MIB (master information block) or SIB (system information block) for the affected UEs (more than one, which may constitute a group) to determine the closest U subframe preceding subframe y based on the subframe type information received from the cell; the MIB and SIB are transmitted in subframes (see Fig. 3 and Col. 5 lines 24-36)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Cai and Lee in order to broadcast the subframe type to multiple UEs to improve performance through interference management and resource partitioning (Chen - Col. 5 lines 57-67 and Col. 6 lines 1-11).
	The combination of Cai, Lee, and Chen still does not teach unicasting the dynamic subframe type to a subset of the UEs associated with a cell.
	In an analogous art, Kwon teaches unicasting the dynamic subframe type to a subset of the UEs associated with a cell (Kwon - Paragraph [0044], note unicasting a type of subframe to a specific user equipment or a target system group).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwon into the combination of Cai, Lee, and Chen in order to designate subframe types in legacy systems and notify user equipments of the subframe type (Kwon - Paragraph [0031]).

	Regarding claim 4, Cai does not teach wherein the dynamic subframe type is selected from a set of dynamic subframe types including two or more of: a downlink-centric dynamic subframe type, or an uplink-centric dynamic subframe type, or a bi-directional dynamic subframe type, or a full-duplex dynamic subframe type, or a dynamic switch dynamic subframe type, or a mixed interference measurement dynamic subframe type, or a distributed scheduling dynamic subframe type.
	In an analogous art, Lee teaches wherein the dynamic subframe type is selected from a set of dynamic subframe types including two or more of: a downlink-centric dynamic subframe type, or an uplink-centric dynamic subframe type, or a bi-directional dynamic subframe type, or a full-duplex dynamic subframe type, or a dynamic switch dynamic subframe type, or a mixed interference measurement dynamic subframe type, or a distributed scheduling dynamic subframe type (Lee - Paragraph [0013], note subframe type, downlink subframe, special subframe, which has an uplink and downlink (bi-directional) portion (Fig. 4(b) DwPTS and UpPTS; Paragraph [0051], note special subframe includes a downlink pilot time slot (DwPTS) and an uplink pilot time slot (UpPTS)); Paragraph [0054] Table 2, note UL/DL configuration, uplink and downlink subframes).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into Cai for the same reason as claim 1 above.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Lee (Lee - Fig. 13 base station 110, processor 112, memory 114; Paragraph [0154], note memory 114 is connected with the processor 112).

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 4.

	Regarding claim 20, the combination of Cai and Lee does not teach the method further comprising at least one of: broadcasting the dynamic subframe type to UEs associated with a cell.
	In an analogous art, Chen teaches the method further comprising at least one of: broadcasting the dynamic subframe type to UEs associated with a cell (Chen - Col. 8 lines 26-36, note the cell may also broadcast subframe type information indicative of the type of each subframe in MIB (master information block) or SIB (system information block) for the affected UEs (within the cell, see Col. 8 lines 11-18)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen into the combination of Cai and Lee for the same reason as claim 1 above.

	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Lee (Lee - Fig. 13 base station 110, processor 112, memory 114; Paragraph [0154], note memory 114 is connected with the processor 112).

	Regarding claim 32, the claim is interpreted and rejected for the same reason as claim 4.

	Regarding claim 43, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium claim format, which is taught by Lee (Lee - Fig. 13 memory 114; Paragraph [0154], note memory 114 stores various kinds of information associated with an operation of the processor 112 for implementing functions, processes, and/or methods in a wireless communication system).

	Regarding claim 45, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 75, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 76, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 77, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 78, the claim is interpreted and rejected for the same reason as claim 4.

Claims 5, 19, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Kwon as applied to claims 1, 15, and 29 above, and further in view of Park et al. (US 8,605,748 B2), hereinafter referred to as Park.

	Regarding claim 5, the combination of Cai, Lee, Chen, and Kwon does not teach the method further comprising at least one of: allocating a hybrid automatic repeat request (HARQ) transmission period for the TDD subframe at an end of the TDD subframe, or allocating at least one HARQ transmission resource for the TDD subframe in a downlink control region of a subsequent subframe, or allocating at least one downlink HARQ transmission resource for the TDD subframe and at least one uplink HARQ transmission resource for the TDD subframe in the TDD subframe.
	In an analogous art, Park teaches the further comprising at least one of: allocating a hybrid automatic repeat request (HARQ) transmission period for the TDD subframe at an end of the TDD subframe, or allocating at least one HARQ transmission resource for the TDD subframe in a downlink control region of a subsequent subframe, or allocating at least one downlink HARQ transmission resource for the TDD subframe and at least one uplink HARQ transmission resource for the TDD subframe in the TDD subframe (Park - Col. 2 lines 42-48, note uplink transmission resources are allocated through a downlink control signal, HARQ packet is transmitted in a designated subframe, where the transmission resources allocated for the HARQ packet can be interpreted as HARQ transmission resources, and the transmission resources may be allocated for downlink transmissions as well).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Park into the combination of Cai, Lee, Chen, and Kwon in order to ensure successful transmissions to enhance the system reliability (Park - Col. 2 lines 48-53).

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 33, the claim is interpreted and rejected for the same reason as claim 5.

Claims 7, 8, 21, 22, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Kwon as applied to claims 1, 15, and 29 above, and further in view of Lee et al. (US 9,288,795 B2), hereinafter referred to as Lee(2).

	Regarding claim 7, the combination of Cai, Lee, Chen, and Kwon does not teach the method further comprising: scheduling a data region of the TDD subframe based at least in part on the selected dynamic subframe type.
	In an analogous art, Lee(2) teaches the method further comprising: scheduling a data region of the TDD subframe based at least in part on the selected dynamic subframe type (Lee(2) - Col. 7 lines 55-60, note subframe may be divided into a control region and a data region; Col. 7 lines 60-62, note both sides of the data region are allocated to the PUCCH; Col. 7 lines 62-66, note control information transmitted on the PUCCH may include a Scheduling Request requesting UL resource allocation, where the PUCCH may be associated with the subframe type).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee(2) into the combination of Cai, Lee, Chen, and Kwon in order to include additional control information for improving transmission and reception timing to enhance the system efficiency (Lee(2) - Col. 8 lines 5-11).

	Regarding claim 8, the combination of Cai, Lee, Chen, and Kwon does not teach
	In an analogous art, Lee(2) teaches the method further comprising:
	scheduling a guard period between the downlink control region and the data region when the dynamic subframe type is associated with a data region having an uplink portion (Lee(2) - Col. 10 lines 41-46, note the eNB may set the last or first symbol of each DL or UL subframe as a Guard Period, and may be set to be between the control and data regions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee(2) into the combination of Cai, Lee, Chen, and Kwon for the same reason as claim 7 above.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 35, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 36, the claim is interpreted and rejected for the same reason as claim 8.

Claims 9, 23, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Kwon as applied to claims 1, 15 and 29 above, and further in view of Wang et al. (US 8,897,181 B2), hereinafter referred to as Wang.

	Regarding claim 9, the combination of Cai, Lee, Chen, and Kwon does not teach wherein indicating the dynamic subframe type comprises: transmitting an indication of the dynamic subframe type within a narrow band of frequencies of a system bandwidth.
	In an analogous art, Wang teaches wherein indicating the dynamic subframe type comprises: transmitting an indication of the dynamic subframe type within a narrow band of frequencies of a system bandwidth (Wang - Col. 7 lines 36-42, note PCFICH with a number of symbol periods, where the number may represent a small system bandwidth to transmit the indicator on).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Wang into the combination of Cai, Lee, Chen, and Kwon in order to carry information for purposes such as resource allocation and scheduling in order to enhance the system efficiency (Wang - Col. 7 lines 43-55).

	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 9.
	Regarding claim 37, the claim is interpreted and rejected for the same reason as claim 9.

Claims 10, 24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Kwon as applied to claims 1, 15, and 29 above, and further in view of Choi et al. (US 9,474,060 B2), hereinafter referred to as Choi.

	Regarding claim 10, the combination of Cai, Lee, Chen, and Kwon does not teach wherein indicating the dynamic subframe type comprises: transmitting at least one of: a first bit indicating an uplink data transmission direction or a downlink data transmission direction, or a second bit indicating a half-duplex data transmission or a full-duplex data transmission, or a combination thereof.
	In an analogous art, Choi teaches wherein indicating the dynamic subframe type comprises: transmitting at least one of: a first bit indicating an uplink data transmission direction or a downlink data transmission direction, or a second bit indicating a half-duplex data transmission or a full-duplex data transmission, or a combination thereof (Choi - Col. 8 lines 42-52, note 1st bit of an uplink indicator indicates a link direction of a target-subframe, downlink if it is 0, uplink if it is 1, UE receives uplink indicator, which requires the indicator to be transmitted first).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Choi into the combination of Cai, Lee, Chen, and Kwon in order to indicate subframes to which resources are applied in order to enhance the system efficiency (Choi - Col. 7 lines 35-45).

	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 10.
	Regarding claim 38, the claim is interpreted and rejected for the same reason as claim 10.

Claims 12-14, 26-28, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Lee, Chen, and Kwon as applied to claims 1, 15, and 29 above, and further in view of Yin et al. (US 9,036,491 B2), hereinafter referred to as Yin.

	Regarding claim 12, the combination of Cai, Lee, Chen, and Kwon does not teach the method further comprising: identifying a traffic condition associated with data to be transmitted between a network access device and at least one UE, the traffic condition comprising an uplink/downlink traffic ratio.
	In an analogous art, Yin teaches further comprising: identifying a traffic condition associated with data to be transmitted between a network access device and at least one UE, the traffic condition comprising an uplink/downlink traffic ratio (Yin - Col. 9 lines 1-7, note uplink to downlink traffic ratio; Col. 9 lines 40-45, note aggregated traffic load, which involves transmissions between at least a network device and UEs, and is used to determine a suitable uplink to downlink traffic ratio).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yin into the combination of Cai, Lee, Chen, and Kwon in order to configure an uplink-downlink configuration to match a traffic load in order to enhance the system reliability (Yin - Col. 9 lines 16-20).

	Regarding claim 13, the combination of Cai, Lee, Chen, and Kwon does not teach wherein the dynamic subframe type is selected based at least in part on the traffic condition.
	In an analogous art, Yin teaches wherein the dynamic subframe type is selected based at least in part on the traffic condition (Yin - Col. 2 lines 11-18, note eNB determines whether to convert a target downlink subframe to a special subframe type 2, may convert the subframe based on a traffic load, where the determining step may involve selecting a subframe type, and the traffic load may is associated with the uplink to downlink traffic ratio).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yin into the combination of Cai, Lee, Chen, and Kwon for the same reason as claim 12 above.

	Regarding claim 14, the combination of Cai, Lee, Chen, and Kwon does not teach wherein the uplink/downlink traffic ratio comprises a ratio of traffic queued for transmission to the network access device and traffic queued for transmission to the at least one UE.
	In an analogous art, Yin teaches wherein the uplink/downlink traffic ratio comprises a ratio of traffic queued for transmission to the network access device and traffic queued for transmission to the at least one UE (Yin - Col. 9 lines 33-38, note scheduler at the eNB may be responsible to decide the priorities and the packets to be transmitted, where the scheduling involves queueing traffic, and said traffic is associated with the uplink to downlink traffic ratio).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yin into the combination of Cai, Lee, Chen, and Kwon for the same reason as claim 12 above.

	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 13.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 14.
	Regarding claim 40, the claim is interpreted and rejected for the same reason as claim 12.
	Regarding claim 41, the claim is interpreted and rejected for the same reason as claim 13.
	Regarding claim 42, the claim is interpreted and rejected for the same reason as claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Seo (US 2015/0016376 A1) discloses determining a subframe type using information on an N-bit size added to DCI.
	Khoryaev et al. (US 2015/0188690 A1) discloses indicating dynamic reconfiguration of subframe type in DCI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461